Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claim 14), in the reply filed on 8/23/2021 is acknowledged. However, Applicant canceled the non-elected claims 1-13 and 15 and added new claims 16-25, which are readable on the elected group of invention and examine accordingly.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric King on 9/13/2021.

The application has been amended as follows: 
In the claims:


Please, replace the set of previous claims dated 8/23/2021 with the following:

Claims 1-13.  (cancelled).

14. (currently amended)  An etching method, comprising:
a first step of receiving light of a plurality of wavelengths emitted from an object to be etched and outputting signals corresponding to respective intensities of the received light during etching of said object;
a second step of determining a measured thickness of the object to be etched based on the output signals; and
a third step of comparing the determined measured thickness of the object to be etched with a stored threshold thickness value to determine an endpoint of the etching,
wherein in the second step, a change rate is obtained based on a calculated light quantity value obtained by smoothing operation of an output signal associated with each said wavelength at each time instant of a predetermined sampling time, and a reference light quantity value determined from the calculated light quantity value in a reference time prior to the sampling time,
wherein a corrected light quantity value is obtained for each said wavelength based on the output signal associated with said wavelength at each time instant of the sampling time and the change rate, and
wherein thickness of the object to be etched in the sampling time is determined based on the corrected light quantity value.

Claim 15.  (cancelled).  


17. (previously presented) The etching method according to claim 14, wherein the reference light quantity value is determined as a light quantity value through averaging of the calculated light quantity value, a light quantity value in the sampling time through polynomial approximation of the calculated light quantity value, or a light quantity value through removing a high-frequency component from the calculated light quantity value. 

18.  (currently amended) The etching method according to claim 14, wherein, in the second step, a differential waveform pattern of the corrected light quantity value is obtained, and the thickness of the object to be etched is determined by comparing the differential waveform pattern of the corrected light quantity value with a database in which a differential waveform pattern of a light quantity value is beforehand associated with a thickness. 

19.  (currently amended)  The etching method according to claim 14, wherein in the second step, the calculated light quantity value is obtained by changing a number of wavelengths of light used to obtain the calculated light quantity value. 



21.  (previously presented)  The etching method according to claim 14, wherein, in the second step, a pulsed noise component or a stepwise noise component contained in the signals is removed from the output signals. 

22.  (previously presented)  The etching method according to claim 14, wherein, in the second step, at least one of timing and length of the reference time is changed. 

23.  (previously presented)  The etching method according to claim 14, wherein, in the second step, the reference time is fixed. 

24.  (currently amended)  The etching method according to claim 14, wherein, in the first step, the light of a plurality of wavelengths emitted from a light source part and reflected by the object to be etched is received. 

25.  (currently amended)  The etching method according to claim 14, further comprising a step of generating plasma the etching of the object 
wherein in the first step, the light of a plurality of wavelengths emitted from the plasma and reflected by the object to be etched.
Allowable Subject Matter
Claims 14 and 16-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to an etching process including the step of performing a second step of determining thickness of the object to be processed with a threshold and determining an endpoint of the etching, wherein in the second step, a change rate is obtained based on a calculated light quantity value obtained by smoothing operation of the signal of each wavelength at each time instant of a predetermined sampling time, and a reference light quantity value determined from the calculated light quantity value in a reference time prior to the sampling time, wherein a corrected light quantity value is obtained for each wavelength based on the signal at each time instant of the sampling time and the change rate, and wherein thickness of the object to be processed in the sampling time is determined based on the corrected light quantity value as the context of claim 14.

A closest prior art, Fuse (US 2004/019132) discloses an etching process control with a device or apparatus having a photoreceptor to receive lights or detect emission spectrum; and while the thickness of the resist film is monitored until the thickness reduction rate of the resist film reaches a predetermined value (see, [0013],[00079]; and Figure 2).

NAKAMOTO et al (US 2008/0216956) disclose an endpoint determination process using a measuring method of a film thickness or an etching depth of a material to be processed, which is capable of accurately measuring online an actual residual amount of film and an etching depth of a layer to be processed in a plasma etching process in a semiconductor element manufacturing process [0019],[0022]-0026]; and Further, when plasma light emission is abruptly changed by abnormal discharge associated with the time-based change of a device, or the like, the etching amount measurement based on the interference light and the etching end point determination based on plasma light emission are performed in such a manner that a change quantity (ratio: correction coefficient) of the light emission is obtained by comparing a current light emission waveform with past light emission waveforms, and a current and future light emission waveforms are corrected on the basis of the correction coefficient [0029] but fails or suggest the instant invention as the context of claim 14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713